Exhibit 99.1 FOR IMMEDIATE RELEASEContact:Lisa M. O’Neill Executive Vice President and Chief Financial Officer (574) 267-9125 lisa.oneill@lakecitybank.com Lakeland Financial Reports Record First Quarter Performance Net Income Increases 10% and Dividend Increases 14% Warsaw, Indiana (April 25, 2016) – Lakeland Financial Corporation (Nasdaq Global Select/LKFN), parent company of Lake City Bank, today reported record first quarter net income of $12.3 million for the three months ended March 31, an increase of 10% versus $11.1 million for the first quarter of 2015. Diluted net income per common share for the quarter increased 11% to $0.73 versus $0.66 for 2015 and also represented a record first quarter for the company. David M. Findlay, President and CEO, commented, “Our record first quarter performance was very gratifying for the entire Lake City Bank team. We continue to produce high quality earnings and are very proud of these results.” Highlights for the quarter are noted below: 1st Quarter 2016 versus 1st Quarter 2015 Highlights: · Organic average loan growth of $335 million or 12% · Net interest income increase of $2.9 million or 11% · Average deposit growth of $294 million or 10% · Asset quality remains strong and with further improvement · Tangible book value per share increase of 9% 1st Quarter 2016 versus 4th Quarter 2015 Highlights: · Net interest margin expands from 3.17% to 3.26% · Organic average loan growth of $81 million or 3% · Core deposit growth of $95 million or 3% · Net interest income increase of $1.1 million or 4% · Asset quality remains strong and with further improvement 1 Findlay observed, “The best way for Lake City Bank to contribute to the economic strength of our Indiana communities is through making loans to retail and commercial clients. Our average loan growth of $81 million from the prior quarter represents significant commitment to our clients and communities and we are very pleased with this loan growth.” As previously announced, the board of directors approved a cash dividend for the first quarter of $0.28 per share, payable on May 5, 2016, to shareholders of record as of April 25, 2016. The quarterly dividend represents a 14% increase over the $0.245 quarterly dividends paid in the last three quarters of 2015 and in the first quarter of 2016. “We are proud to report another double digit dividend increase. Our consistent track record of healthy balance sheet growth and high quality earnings has contributed to a strong capital position, which provides us with the ability to significantly increase our dividend,” Findlay added. Return on average total equity for the first quarter of 2016 was 12.35%, compared to 12.32% in the first quarter of 2015 and 12.49% for the linked fourth quarter of 2015. Return on average assets for the first quarter of 2016 was 1.30%, compared to 1.31% in the first quarter of 2015 and 1.30% for the linked fourth quarter 2015. The company’s tangible common equity to tangible assets ratio was 10.61% at March 31, 2016, compared to 10.58% at March 31, 2015 and 10.36% at December 31, 2015. Total risk-based capital was 13.72% at March 31, 2016, compared to 14.09% at March 31, 2015 and 13.62% at December 31, 2015. Findlay continued, “Our first quarter results also reflect our long time success in growing shareholder value. Over the past 20 years, our tangible book value per share has grown at a compounded annual growth rate of 10%. The combination of long-term shareholder value creation and strong balance sheet and income statement growth has us well positioned for the future.” Average total loans for the first quarter of 2016 were $3.09 billion, an increase of $334.5 million, or 12%, versus $2.75 billion for the comparable period of 2015. Total loans outstanding grew $341.1 million, or 12%, from $2.77 billion as of March 31, 2015 to $3.11 billion as of March 31, 2016. On a linked quarter basis, average total loans increased by $80.7 million, or 3%, from $3.01 billion for the fourth quarter of 2015 to $3.09 billion for the first quarter of 2016. Average total deposits for the first quarter of 2016 were $3.23 billion, an increase of $294.1 million, or 10%, versus $2.94 billion for the corresponding period of 2015. Total deposits grew $256.5 million, or 9%, from $2.99 billion as of March 31, 2015 to $3.25 billion as of March 31, 2016. In addition, total core deposits, which exclude brokered deposits, increased $260.5 million, or 9%, from $2.87 billion at March 31, 2015 to $3.13 billion at March 31, 2016. The company’s net interest margin was virtually unchanged at 3.26% for the first quarter of 2016, versus 3.27% for the first quarter of 2015. Net interest income increased $2.9 million, or 11%, to $28.6 million for the first quarter of 2016, versus $25.7 million for the first quarter of 2015. The net interest margin was 3.17% for the linked fourth quarter of 2015.Net interest income increased $1.1 million, or 4%, as compared to $27.4 million in the linked fourth quarter of 2015. The nine basis point increase in the net interest margin versus the fourth quarter of 2015 was positively impacted by a 14 basis point increase in earning asset yields that were largely impacted by increased loan yields and improvements in investment security yields which collectively more than offset a 5 basis point increase in cost of funds. The company received prepayment income from the investment security portfolio totaling $230,000 and $421,000, during the first quarters of 2016 and 2015, respectively, which resulted from the early repayment of one security in the investment portfolio during each period. For the thirteenth consecutive quarter, the company did not record a provision for loan losses. The absence of a provision for loan losses was generally driven by continued improvement in key loan quality metrics, including appropriate reserve coverage of nonperforming loans, a decrease in historical loss percentages, stable economic conditions in the company’s markets and sustained signs of improvement in its borrowers’ performance and future prospects. The company’s allowance for loan losses as of March 31, 2016 was $43.3 million compared to $45.7 million as of March 31, 2015 and $43.6 million as of December 31, 2015. The allowance for loan losses represented 1.39% of total loans as of March 31, 2016 versus 1.65% at March 31, 2015 and 1.42% as of December 31, 2015. The allowance for loan losses as a percentage of nonperforming loans was 571% as of March 31, 2016, versus 293% as of March 31, 2015, and 334% as of December 31, 2015. 2 Nonperforming assets decreased $8.3 million, or 51%, to $7.8 million as of March 31, 2016 versus $16.1 million as of March 31, 2015. On a linked quarter basis, nonperforming assets were $5.5 million lower than the $13.3 million reported as of December 31, 2015. The decrease in nonperforming assets from the linked quarter was primarily due to the return to accruing status of a $2.7 million commercial credit due to improved performance. In addition, a $2.0 million nonaccrual commercial credit paid off during the first quarter of 2016.The ratio of nonperforming assets to total assets at March 31, 2016 declined to 0.21% from 0.46% at March 31, 2015 and from 0.35% at December 31, 2015. Net charge-offs to average loans were 0.04% for the first quarter of 2016 compared to 0.09% for the first quarter of 2015 and 0.14% for the fourth quarter of 2015. Net charge-offs totaled $326,000 in the first quarter of 2016 versus net charge-offs of $585,000 during the first quarter of 2015 and net charge-offs of $1.1 million during the linked fourth quarter of 2015. Findlay observed, “Our continued improvement in loan quality is reflective of the stable and improving economic conditions in our markets. While there continue to be some sector challenges in the loan portfolio, we are very proud of the quality of the portfolio.” The company’s noninterest income decreased 10% to $7.0 million for the first quarter of 2016 versus $7.8 million for the first quarter of 2015. The decrease was primarily attributable to the change in other income from a $313,000 credit valuation adjustment loss related to the company’s swap arrangements, a $226,000 write down to a property formerly used as a Lake City Bank branch that is held for sale and interest rate swap fee income recorded in the first quarter of 2015 in the amount of $460,000 versus none in the first quarter of 2016. Noninterest income was positively impacted by increases in recurring fee income for service charges on deposit accounts, loan, insurance and service fees as well as merchant card income which increased by $406,000, $269,000 and $81,000 respectively as compared to the first quarter 2015. The company’s noninterest expense increased by 3% to $17.4 million in the first quarter of 2016 compared to $16.9 million in the first quarter of 2015 due primarily to increases in data processing and professional fees.Data processing fees increased primarily due to increased technology and software related expenditures with the company’s core processor, which are volume and product driven and represent digital solutions and forward technology for clients.Salaries and employee benefits decreased primarily due to lower employee health insurance costs of $895,000 that resulted from a premium reduction for the first quarter 2016 that is not expected to recur. The company’s medical insurance plan is a trust that includes a pool of assets from a number of banks in Indiana. In the first quarter of 2016, member banks received a discount to maintain trust assets below a required threshold due to asset value increases that were faster than anticipated. The company's efficiency ratio was 49% for the first quarter of 2016, compared to 50% for the first quarter of 2015 and 49% for the linked fourth quarter of 2015. Lakeland Financial Corporation is a $3.8 billion bank holding company headquartered in Warsaw, Indiana. Lake City Bank, its single bank subsidiary, is the fourth largest bank in the state, and the largest bank 100% invested in Indiana. Lake City Bank operates 48 offices in Northern and Central Indiana, delivering technology driven and client-centric financial services solutions to individuals and businesses. 3 Information regarding Lakeland Financial Corporation may be accessed on the home page of its subsidiary, Lake City Bank, at www.lakecitybank.com. The company’s common stock is traded on the Nasdaq Global Select Market under “LKFN.” In addition to the results presented in accordance with generally accepted accounting principles in the United States of America, this earnings release contains certain non-GAAP financial measures. Lakeland Financial believes that providing non-GAAP financial measures provides investors with information useful to understanding the company’s financial performance.Additionally, these non-GAAP measures are used by management for planning and forecasting purposes, including measures based on “tangible common equity” which is “common stockholders’ equity” excluding intangible assets, net of deferred tax. A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables where the non-GAAP measure is presented. This document contains, and future oral and written statements of the company and its management may contain, forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, plans, objectives, future performance and business of the company. Forward-looking statements, which may be based upon beliefs, expectations and assumptions of the company’s management and on information currently available to management, are generally identifiable by the use of words such as “believe,” “expect,” “anticipate,” “continue,” “plan,” “intend,” “estimate,” “may,” “will,” “would,” “could,” “should” or other similar expressions. Additionally, all statements in this document, including forward-looking statements, speak only as of the date they are made, and the company undertakes no obligation to update any statement in light of new information or future events. Additional information concerning the company and its business, including factors that could materially affect the company’s financial results, is included in the company’s filings with the Securities and Exchange Commission, including the company’s Annual Report on Form 10-K. 4 LAKELAND FINANCIAL CORPORATION FIRST QUARTER 2 Three Months Ended (Unaudited – Dollars in thousands) Mar. 31, Dec. 31, Mar. 31, END OF PERIOD BALANCES Assets Deposits Brokered Deposits Core Deposits Loans Allowance for Loan Losses Total Equity Goodwill net of deferred tax assets Tangible Common Equity AVERAGE BALANCES Total Assets Earning Assets Investments Loans Total Deposits Interest Bearing Deposits Interest Bearing Liabilities Total Equity INCOME STATEMENT DATA Net Interest Income Net Interest Income-Fully Tax Equivalent Provision for Loan Losses 0 0 0 Noninterest Income Noninterest Expense Net Income PER SHARE DATA Basic Net Income Per Common Share Diluted Net Income Per Common Share Cash Dividends Declared Per Common Share Dividend Payout % % % Book Value Per Common Share (equity per share issued) Tangible Book Value Per Common Share Market Value – High Market Value – Low Basic Weighted Average Common Shares Outstanding Diluted Weighted Average Common Shares Outstanding KEY RATIOS Return on Average Assets % % % Return on Average Total Equity Average Equity to Average Assets Net Interest Margin Efficiency(Noninterest Expense / Net Interest Income plus Noninterest Income) Tier 1 Leverage Tier 1 Risk-Based Capital Common Equity Tier 1 (CET1) Total Capital Tangible Capital ASSET QUALITY Loans Past Due 30 - 89 Days Loans Past Due 90 Days or More 0 0 88 Non-accrual Loans Nonperforming Loans (includes nonperforming TDR's) Other Real Estate Owned Other Nonperforming Assets 0 15 31 Total Nonperforming Assets Performing Troubled Debt Restructurings Nonperforming Troubled Debt Restructurings (included in nonperforming loans) Total Troubled Debt Restructurings Impaired Loans Non-Impaired Watch List Loans Total Impaired and Watch List Loans Gross Charge Offs Recoveries Net Charge Offs/(Recoveries) Net Charge Offs/(Recoveries)to Average Loans % % % Loan Loss Reserve to Loans % % % Loan Loss Reserve to Nonperforming Loans % % % Loan Loss Reserve to Nonperforming Loans and Performing TDR's % % % Nonperforming Loans to Loans % % % Nonperforming Assets to Assets % % % Total Impaired and Watch List Loans to Total Loans % % % OTHER DATA Full Time Equivalent Employees Offices 48 47 46 5 LAKELAND FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS March 31, 2016 and December 31, 2015 (in thousands, except share data) March 31, December 31, (Unaudited) ASSETS Cash and due from banks Short-term investments Total cash and cash equivalents Securities available for sale (carried at fair value) Real estate mortgage loans held for sale Loans, net of allowance for loan losses of $43,284 and $43,610 Land, premises and equipment, net Bank owned life insurance Federal Reserve and Federal Home Loan Bank stock Accrued interest receivable Goodwill Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Noninterest bearing deposits Interest bearing deposits Total deposits Short-term borrowings Securities sold under agreements to repurchase Other short-term borrowings Total short-term borrowings Long-term borrowings 32 34 Subordinated debentures Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock:90,000,000 shares authorized, no par value 16,696,834 shares issued and 16,596,745 outstanding as of March 31, 2016 16,641,651 shares issued and 16,546,044 outstanding as of December 31, 2015 Retained earnings Accumulated other comprehensive income Treasury stock, at cost (2016 - 100,089 shares, 2015 - 95,607 shares) Total stockholders' equity Noncontrolling interest 89 89 Total equity Total liabilities and equity 6 LAKELAND FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, 2016 and 2015 (unaudited in thousands except for share and per share data) Three Months Ended March 31, NET INTEREST INCOME Interest and fees on loans Taxable Tax exempt Interest and dividends on securities Taxable Tax exempt Interest on short-term investments 28 13 Total interest income Interest on deposits Interest on borrowings Short-term 60 Long-term Total interest expense NET INTEREST INCOME Provision for loan losses 0 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Wealth advisory fees Investment brokerage fees Service charges on deposit accounts Loan, insurance and service fees Merchant card fee income Bank owned life insurance income Other income Mortgage banking income Net securities gains/(losses) 52 42 Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy expense Equipment costs Data processing fees and supplies Corporate and business development FDIC insurance and other regulatory fees Professional fees Other expense Total noninterest expense INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME BASIC WEIGHTED AVERAGE COMMON SHARES BASIC EARNINGS PER COMMON SHARE DILUTED WEIGHTED AVERAGE COMMON SHARES DILUTED EARNINGS PER COMMON SHARE 7 LAKELAND FINANCIAL CORPORATION LOAN DETAIL FIRST QUARTER 2016 (unaudited in thousands) March 31, December 31, March 31, Commercial and industrial loans: Working capital lines of credit loans % % % Non-working capital loans Total commercial and industrial loans Commercial real estate and multi-family residential loans: Construction and land development loans Owner occupied loans Nonowner occupied loans Multifamily loans Total commercial real estate and multi-family residential loans Agri-business and agricultural loans: Loans secured by farmland Loans for agricultural production Total agri-business and agricultural loans Other commercial loans Total commercial loans Consumer 1-4 family mortgage loans: Closed end first mortgage loans Open end and junior lien loans Residential construction and land development loans Total consumer 1-4 family mortgage loans Other consumer loans Total consumer loans Subtotal % % % Less:Allowance for loan losses Net deferred loan fees Loans, net LAKELAND FINANCIAL CORPORATION DEPOSITS AND BORROWINGS FIRST QUARTER 2016 (unaudited in thousands) March 31, December 31, March 31, Non-interest bearing demand deposits Interest bearing demand, savings & money market accounts Time deposits under $100,000 Time deposits of $100,000 or more Total deposits Short-term borrowings Long-term borrowings 32 34 34 Subordinated debentures Total borrowings Total funding sources 8 LAKELAND FINANCIAL CORPORATION AVERAGE BALANCE SHEET AND NET INTEREST ANALYSIS (UNAUDITED) Three Months Ended Three Months Ended Three Months Ended March 31, 2016 December 31, 2015 March 31, 2015 Average Interest Yield (1)/ Average Interest Yield (1)/ Average Interest Yield (1)/ (fully tax equivalent basis, dollars in thousands) Balance Income Rate Balance Income Rate Balance Income Rate Earning Assets Loans: Taxable (2)(3) % % % Tax exempt (1) Investments: (1) Available for sale Short-term investments 4 1 1 Interest bearing deposits 24 15 12 Total earning assets % % % Less:Allowance for loan losses Nonearning Assets Cash and due from banks Premises and equipment Other nonearning assets Total assets Interest Bearing Liabilities Savings deposits % % % Interest bearing checking accounts Time deposits: In denominations under $100,000 In denominations over $100,000 Miscellaneous short-term borrowings 50 60 Long-term borrowings and subordinated debentures (4) Total interest bearing liabilities % % % Noninterest Bearing Liabilities Demand deposits Other liabilities Stockholders' Equity Total liabilities and stockholders' equity Interest Margin Recap Interest income/average earning assets Interest expense/average earning assets Net interest income and margin % % % Tax exempt income was converted to a fully taxable equivalent basis at a 35 percent tax rate for 2016 and 2015. The tax equivalent rate for tax exempt loans and tax exempt securities acquired after January 1, 1983 included the Tax Equity and Fiscal Responsibility Act of 1982 (“TEFRA”) adjustment applicable to nondeductible interest expenses. Loan fees, which are immaterial in relation to total taxable loan interest income for 2016 and 2015, are included as taxable loan interest income. Nonaccrual loans are included in the average balance of taxable loans. Long-term borrowings and subordinated debentures interest expense was reduced by interest capitalized on construction in process for 2015. 9
